Citation Nr: 1219933	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  07-34 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, and/or a mood disorder.  

3.  Entitlement to service connection for a right heel spur.  

4.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

5.  Whether new and material evidence to reopen a claim for service connection for degenerative disc disease of the lumbosacral spine has been received. 

6.  Whether new and material evidence to reopen a claim for service connection for a benign cyst of the left kidney (claimed as blood in the urine) has been received.

7.  Entitlement to an initial rating in excess of 10 percent for traumatic arthritis, left knee, status post meniscal tear with arthroscopy and partial medial menisectomy.

8.  Entitlement to an initial, compensable rating for tinea corporis of the left hand.  


REPRESENTATION

Appellant represented by:	Byron Simpson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978.

The claims for service connection for degenerative disc disease of the lumbar spine and for a benign cyst on the left kidney were previously denied by the RO in December 2007.  Although notified of the denials, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from August 2005, August 2006, and May 2010 rating decisions.  

In an August 2005 rating decision, the RO awarded service connection, and assigned an initial 10 percent rating for left knee disability, effective March 17, 2005.  The Veteran filed a notice of disagreement (NOD) with the assigned disability rating for the left knee.  A statement of the case (SOC) was issued in August 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2007.  

In an August 2006 rating decision, the RO denied service connection for tinnitus, PTSD, bipolar/mood disorder, and for a bone spur on the right heel, as well as denied a compensable rating for service-connected tinea corporis of the left hand.  The Veteran filed a NOD with the August 2006 rating decision in September 2006.  A SOC was issued in March 2008 and the Veteran filed a substantive appeal (via a VA Form 9) in May 2008.  

In September 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In a May 2010 rating decision, the RO determined that new and material evidence had not been received to reopen the claims of entitlement to service connection for degenerative disc disease of the lumbar spine and for a benign cyst on the left kidney, as well as denied service connection for diabetes mellitus.  A NOD for the spine and the cyst claims was received in June 2010 and a NOD for the diabetes mellitus claim was received in November 2010.  The Veteran filed a substantive appeal for all three claims, (via a VA Form 9) in April 2011.  

Because the appeal involves disagreement with the initial ratings assigned following the awards of service connection for left knee and left hand disabilities, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In May 2011, the Board remanded all claims on appeal other than the lumbosacral spine and cyst claims to the RO for scheduling of a requested Board video-conference hearing.  In October 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

For the reasons expressed below, the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

During the October 2011 Board hearing, the Veteran's representative indicated that the Veteran had been awarded disability benefits from the Social Security Administration (SSA).  The Board's review of the claims file reveals the SSA decision and the medical records relied thereon have not been associated with the claims file.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The record also reflects that there are outstanding VA medical records which may be pertinent to the claims on appeal.  In this regard, during Board hearing, the Veteran testified that he was currently being treated for heel spurs from VA.  While the claims file currently includes outpatient treatment records from the Tennessee Valley Health Care System from January 2008 to September 2010, the Veteran's testimony indicates that more recent records of VA treatment for bone spurs and possibly some of the other disabilities on appeal exist, but have not yet been associated with the claims file. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facilities all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since September 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, while these matters are on remand, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA-to include arranging for the Veteran to undergo one or more examination(s) in connection with these claims, if appropriate-prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO for the following action:

1.   The RO should obtain from the Tennessee Valley Health Care System all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since September 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to any claim(s) on appeal that is not currently of record.  

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

4.  The RO should assist the Veteran in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo one or more examination(s) in connection with these claims, as appropriate), the RO should readjudicate each claim on appeal in light of all pertinent evidence and legal authority.  

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).


This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



